Citation Nr: 0819474	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-33 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbar spasm of 
the erector spinal muscles, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an effective date earlier than November 
30, 2004, for the award of service connected disability 
compensation for lumbar spasms of the erector spinal muscles.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
November 1951.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In April 2008, the veteran presented testimony before the 
undersigned Veterans Law Judge in a video conference from 
Columbia, South Carolina; a transcript of that hearing is of 
record. 

The veteran had also perfected an appeal with respect to 
entitlement to service connection for chondroma, 
chondrosteoma, as a result of asbestos exposure.  However, in 
a written statement dated in February 2007, the veteran 
withdrew that appeal.  38 C.F.R. § 20.204 (2007).  Thus, the 
Board lacks further jurisdiction over that claim.

Service connection (noncompensable) for lumbar spasms, 
erector spinal muscles, was established pursuant to a May 
1954 rating, effective from April 1, 1954.  The present 
appeal derives from a claim for increased rating for the 
service connected back disorder that was received on November 
30, 2004.  The RO increased the evaluation for the veteran's 
service connected lumbar spasms of the erector spinal 
muscles, from a noncompensable evaluation to a 10 percent 
disability evaluation, effective November 30 2004, pursuant 
to the above referenced April 2005 rating.  Apart from 
contesting the assigned evaluation, the veteran separately 
submitted a statement received at the RO in June 2006, 
claiming an earlier effective date and asserting that he had 
filed a claim in 1969, which had been lost but relocated in 
2005.  Although the veteran contended that the effective date 
should coincide with when he filed for "service connection" 
(i.e. in 1969), it is obvious that he was seeking a 
compensable award from 1969 because service connection 
(noncompensable) had already been established years earlier.  
Nevertheless, the RO adjudicated whether entitlement to an 
earlier effective date for service connection was warranted 
prior to April 1, 1954, rather than focusing upon the claimed 
earlier effective date for a compensable evaluation.  The 
issue on appeal has been restyled accordingly as set forth on 
the first page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA outpatient treatment records from March 2004 to September 
2004 reference the veteran being seen for a variety of 
disorders but are silent as to complaints or findings 
concerning the claimed back disorder currently on appeal.  A 
March 2004 report noted that the veteran walked with a cane 
secondary to recently having fallen on ice sustaining a right 
lower extremity fracture. 

The most current VA medical examination dates from July 2006, 
at which time the veteran's reported range of motion was: 
flexion to 90 degrees with pain throughout, extension to 25 
degrees with end of range pain, flexion to the right 25 
degrees, to the left 30 degrees with end of range pain.  
Rotation was to 30 degrees bilaterally.  He was unable to 
perform repetitive movements.  Palpation of the back revealed 
no spasm or tenderness.

The veteran is a retired chiropractor, and, at his hearing 
before the undersigned, he reported that his symptomatology 
had worsened since his 10 percent disability evaluation had 
been assigned.  The Board notes that the veteran's opinion as 
to medical matters is probative because he, as a 
chiropractor, is competent to offer evidence on matters that 
require medical expertise.  But see Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (lay persons are not competent to draw 
medical conclusions).  

The veteran also submitted additional medical evidence after 
the case had been certified to the Board by the agency of 
original jurisdiction (AOJ).  Although such evidence has not 
first been considered by the AOJ, the submission was 
accompanied by a waiver of referral to the AOJ.  38 C.F.R. 
§ 20.1304 (2007).  Consequently, a decision by the Board is 
not precluded.  That evidence demonstrated that the veteran 
was able to bend only to about 60 degrees in the forward 
plane, but there was little reversal of lordosis secondary to 
mechanical symptoms.  Lateral bending was mildly limited but 
better tolerated.  

Under the circumstances, a Remand is required because a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

For the reasons set forth in the Introduction, the RO should 
adjudicate the issue of entitlement to an effective date 
earlier than November 30, 2004, for the award of service 
connected disability compensation for lumbar spasms of the 
erector spinal muscles.  The AMC/RO's attention is invited to 
the transcript of the April 14, 2008 Board video conference 
hearing at pages 8-12, wherein the veteran sets forth the 
basis for his claim in those regards.  In taking this action, 
the Board implies no conclusion, either legal or factual, as 
to the ultimate outcome warranted. 

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
determined that for an increased compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  

Although the Veterans Claims Assistance Act (VCAA) letters 
issued in this case advised the veteran that an increase in 
disability must be shown for an increased rating, the letter 
did not provide the veteran with specific knowledge of what 
the evidence must show in order to obtain a higher rating.  
Where an increase in disability rating requires objective 
medical findings, such as a specific test result, or a set 
number of exacerbations, notice of the specific criteria 
should be provided.  Notice of this kind was not contained in 
the VCAA letters issued in this case.  See Vazquez-Flores, 
supra. 

The tenor of the veteran's submissions to VA do not reflect 
that the veteran had actual knowledge of what is required for 
an increased disability rating.  Cf. Vazquez-Flores, at 48, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Insofar as the case is already being remanded, a corrective 
notice should be provided.

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the VCAA.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue a 
corrective VCAA letter advising the 
veteran of what evidence would 
substantiate his claim for increased 
evaluation.  Apart from other 
requirements applicable under the VCAA, 
the letter must comply with the 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) ruling, and advise the 
veteran to submit evidence that his 
disorder has worsened, including the 
effect an increased worsening has on 
employment and daily life, and provide 
notice of the criteria necessary under 
the appropriate Diagnostic Code(s) to 
establish entitlement to an increased 
rating.  In so doing, the AMC/RO should 
also comply with any other directives 
of the Veterans Benefits 
Administration.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination by 
a physician to ascertain the current 
nature and extent of his service 
connected lumbar spasm of the erector 
spinal muscles in terms of the relevant 
rating criteria.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
and a copy of this remand must be made 
available to the physician for review 
of the case.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.  

All clinical findings should be 
reported in detail.  Concerning the 
lumbar spine, range of motion studies 
are to be accomplished.  In reporting 
the results of range of motion testing 
in degrees, the physician should 
specifically identify any excursion of 
motion accompanied by pain.  The 
examiner should identify any objective 
evidence of pain and assess the extent 
of any pain.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed 
in terms of additional degrees of 
limitation of motion.  The examiner 
should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion.  Sustainable reasons and bases 
are to be provided with any opinion 
rendered.

The physician should comment on how the 
veteran's service-connected 
disabilities affect his ability to work 
and perform activities of daily living.  
All opinions should be provided based 
on the results of examinations, a 
review of the medical evidence of 
record, and sound medical principles.  
All examination findings, along with 
the complete rationale for all opinions 
expressed, should be set forth in the 
examination reports.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  Readjudication of the 
increased rating should be undertaken 
with consideration of the possibility 
that different ratings may be warranted 
for different time periods.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In 
addition, the AMC/RO should also 
adjudicate the claim for an effective 
date earlier than November 30, 2004 for a 
compensable rating for lumbar spasm of 
the erector spinal muscles.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



